Title: Memorial from George Hammond, 4 September 1793
From: Hammond, George
To: Jefferson, Thomas


The undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States, has the honor of representing to the Secretary of State—that since the 12 of July last, a very considerable French fleet has
 
arrived in the ports of the United States—that of this fleet several ships are now cruizing in the adjacent seas—but that the principal part of it, consisting of two ships of 74 Guns each, two frigates of 36 Guns each, one ship of 20 Guns and a brig of 16 Guns is stationed in the port of New-York—that thence a regular succession of some of them appears to be appointed, to cruize on the coasts in the vicinity, for the purpose of annoying or intercepting, any vessels which they may happen to encounter, and which may be the property of the subjects of the powers now engaged in war with France—and that in the above mentioned city a species of jurisdiction has been established, by the person representing the actual rulers of France, which avowedly arrogates to itself, all the authority and functions, exercised by the directors of the marine and by the admiralty tribunals of France.
It is unnecessary for the Undersigned to observe that this situation not only presents to the Commanders of the French vessels a convenient station, from which they can direct their attacks against their enemies, but that (added, to the facility, which this government has granted them of disposing by sale in its ports of any captures they may make, and to the exclusion of privateers and even of ships of war, hostile to the ruling party of France, “coming with their prizes” into the American ports) it also affords them every possible advantage which they could enjoy in ports of their own country.
The undersigned has to this moment been induced to preserve the strictest silence on all these circumstances, by the hope, which he entertained, that the government of the United States would have conceived such a state of things, which he asserts is of a nature unprecedented, except in the case of Nations in alliance and acting offensively against a common enemy, to be incompatible both with the system of neutrality it has professed and with all its real interests. But as he has perceived with the most profound concern that these transactions have remained unnoticed, he now esteems it a duty, which he owes to the interests of the country he represents, to remonstrate against them, and to request respectfully to be informed, whether the existence of them has come to the knowledge of the executive government of the United States, or whether it be its intention to continue indefinitely to the commander of the French ships of war, those benefits, which they have hitherto enjoyed in its ports, and which they have manifested every disposition to abuse.

Geo. Hammond
Philadelphia 4th: September 1793

